NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

CARL ALEXANDER JORDAN,                   )
DOC #N09262,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D18-1980
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for
Pinellas County; Frank Quesada,
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.